960 So. 2d 1 (2004)
TDY INDUSTRIES, INC., etc., Appellant(s)/Petitioner(s),
v.
KAISER AEROSPACE & ELECTRONICS etc., et al., Appellee(s)/Respondent(s).
No. 3D04-576.
District Court of Appeal of Florida, Third District.
September 22, 2004.
The petition for writ of certiorari is denied.
GERSTEN and GREEN, JJ., concur.
COPE, J., concurs and states:
TDY Industries, Inc. maintains that the trial court's order inadvertently requires TDY to produce documents not included in the motion to compel: Consultation with TDY's experts on how to take the depositions of the opposing parties' experts. It does not appear to me that this issue was raised in an understandable way in the trial court. I therefore concur in the denial of the petition with the suggestion that TDY file an appropriate motion in the trial court for interpretation of the earlier order and submit the affected documents for incamera inspection.
The failure of respondents to raise the issue of the privilege log in the trial court precluded any consideration by the trial court of prejudice (if any) suffered by respondents, and thus cannot be considered as a basis for denial of relief here. See Robertson v. State, 829 So. 2d 901, 906-07 (Fla.2002); see also Magical Cruise Co. v. Dragovich, 876 So. 2d 1281 (Fla. 5th DCA 2004). (Griffin, J., concurring specially).